            Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 1 of 19

                             UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

SANTANDER CONSUMER USA, INC.,
                                                              (Electronically Filed)
               Plaintiff,
                                                   Civil Case No.: 1:20-cv-02261-JEJ
       v.
                                                          AMENDED COMPLAINT
TOWNSHIP OF YORK and BAKER & SON
SERVICE CENTER, INC.,

               Defendants.

       Plaintiff, Santander Consumer USA, Inc. (“Santander”), as and for its Amended

Complaint against Defendants, Township of York (the “York”) and Baker & Son Service Center,

Inc. (“Baker,” and with York, “Defendants”) alleges:

                                    NATURE OF ACTION

       1.      York regularly seizes vehicles as part of its law enforcement activity but has no

procedure for disposing of seized vehicles consistent with the basic due process requirements of

notice and a hearing. Instead, York employs the outdated and constitutionally unsound practice

of summarily turning over control seized vehicles to the private towing company that towed the

vehicle when York seized it. In this regard, York’s policy is to enlist a towing garage to tow and

store vehicles and allows those garages to lien and/or sell the vehicle as a means to cover the

costs of towing and storage.

       2.      York’s policy and practice of summarily turning over seized vehicles to private

tow companies is a joint enterprise from which York benefits by avoiding the cost of preserving

the seized vehicles and by avoiding the cost of having to pay for towing services, because the

tow company accepts the vehicle as compensation for the services it renders to York in lieu of

money. The tow company benefits by using its control over the vehicle (created under mantle of

authority from York) to profit by selling the vehicle or by conditioning release of the vehicle

upon payment of money to the tow company.
             Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 2 of 19

        3.          Here, after seizing a vehicle on which Santander holds a lien, York afforded no

due process to Santander and instead summarily disposed of its interests in that vehicle by giving

it to Baker as payment for the services that York had contracted Baker to provide. Baker

accepted the vehicle from York as compensation, asserted an ex parte lien for those services,

demanded that Santander satisfy that ex parte lien—which Baker insisted took priority over

Santander’s lien—before it would relinquish possession of Santander’s collateral. Santander

paid the demanded $10,059.00 under protest to mitigate its damages. At no time was Santander

afforded notice, a hearing, or just compensation for York’s taking of Santander’s collateral.

                                    JURISDICTION AND VENUE

        4.          This is a declaratory judgment/civil rights action pursuant to 42 U.S.C. §§ 1983

and 1988 for deprivation of Santander’s rights secured by the Fourth, Fifth, and Fourteenth

Amendments to the United States Constitution, and accordingly jurisdiction is conferred on this

Court by 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4), as well as 28 U.S.C. § 1331.

        5.          The District Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 for

interrelated state law claims that arise from the occurrences giving rise to the Federal claims,

which have a common nucleus of operative fact.

        6.          Venue lies in the Court pursuant to 28 U.S.C. § 1391 because the Defendants

reside in this district and because a substantial part of the events giving rise to the claim occurred

in this district.

                                               PARTIES

        7.          Plaintiff Santander Consumer USA, Inc. (“Santander” or “Plaintiff’) is a

corporation organized and existing by virtue of laws of the State of Illinois and the holder of the

duly perfected security interest and lien in a 2020 Toyota Camry vehicle identification number


                                                    2
            Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 3 of 19

4T1MM1AK7LU863035 (the “Vehicle”).              Santander’s regular business includes providing

leasing and financing for the purchase or lease of automobiles.

       8.      Defendant York is a municipal corporation organized and existing under the laws

of the Commonwealth of Pennsylvania.

       9.      Defendant Baker is a corporation organized and existing under the

Commonwealth of Pennsylvania.

                                              FACTS

York’s policy for disposing of seized vehicles

       10.     York carries out its essential functions through its own police, who, among other

things, seize vehicles for a variety of reasons ranging from alleged criminal infractions to

parking violations.

       11.     York delegates a portion of the performance of its essential functions to Baker.

Specifically, York police utilize Baker to tow away, store, and dispose of vehicles seized by the

York police acting in the course of their duties as law enforcement officers.

       12.     Pursuant to this relationship, York exercises governmental authority to seize

vehicles.

       13.     Rather than attempt to return these seized vehicles to the person from whom they

are seized, or give them to another person with a pre-existing property interest (like a lienholder),

York instead places seized vehicles in the possession of its tow operators, including Baker, for

disposal.

       14.     York thereby extends the mantle of its authority to its tow operators, like Baker,

to ensure that the tow operators have a basis to claim that detention of the vehicle is lawful




                                                 3
            Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 4 of 19

(rather than an act of theft as it would be if the tow operators took the vehicle without police

authority, see 18 Pa.C.S.A. §§ 3921, 3924).

       15.     Baker (and the other of York’s tow operators) accept the seized vehicles from

York—which vehicles York does not own—as either partial or total payment for the towing and

storage services Baker provides to York.

       16.     York facilitates Baker’s acceptance of seized vehicles by summarily treating

vehicles as abandoned, even where they do not meet the definition of abandoned under

Pennsylvania law or any meaning of the word “abandoned.”

       17.     Baker (and the other of York’s tow operators) then impress an ex parte lien for

towing and storage fees, which they claims supersedes any other persons’ rights in these

vehicles.

       18.     After assessing an ex parte lien, Baker (and the other of York’s tow operators)

refuse to return possession of the vehicles to any other person, even those with pre-existing

property rights in the seized vehicles, while claiming additional daily storage charges.

       19.     To effectuate disposal of a vehicle, Baker eventually forecloses its purported lien

by taking title to the vehicle—facilitated by York’s declaration that a vehicle was “abandoned,”

whether or not it was actually abandoned—and then selling it and keeping the proceeds.

       20.     York benefits from granting the mantle of authority to control vehicles to towing

companies as York is thereby relieved of the burden and costs of preserving such vehicles.

Without Baker’s conduct, York would be forced to store and preserve vehicles following seizure.

       21.     York benefits from Baker’s assertion of an ex parte lien on, and eventual sale of,

seized vehicles. Without Baker’s conduct, York would be forced to pay Baker for the services

Baker provides York by using money instead of the vehicles that were seized.

                                                 4
            Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 5 of 19

       22.     It is York’s and Baker’s regular policy and custom, in the course of the above-

described conduct, not to obtain a warrant for any of the following actions (for which no valid

exception to the warrant requirement exists):

       A.      The initial seizure of the vehicle;

       B.      The determination that a vehicle is abandoned;

       C.      The turnover of possession of the vehicle to Baker;

       D.      The decision by York and/or Baker to continue to detain the vehicles after
               the initial reason for the seizure has passed;

       E.      The decision of Baker to assert an ex parte lien; and

       F.      The eventual change in title/sale of the vehicle.

       23.     Even if the initial seizure of the vehicles in question were made under a valid

exception to the Fourth Amendment’s warrant requirement, a (possibly) valid initial warrantless

seizure does not justify any action York or Baker decide to take thereafter. Rather, once the

reasons for the (possibly valid) initial warrantless seizure have dissipated, York and Baker are

required to return the seized property, obtain a warrant, or obtain a new justification for a

warrantless seizure.

       24.     It is York’s and Baker’s regular policy and custom, in the course of the above-

described conduct, to not provide any form of constitutionally adequate notice, nor any hearing

whatsoever, in relation to any of the following actions:

       A.      The initial seizure of the vehicle;

       B.      The determination that a vehicle is abandoned;

       C.      The turnover of possession of the vehicle to Baker;

       D.      The decision by York and/or Baker to continue to detain the vehicles after
               the initial reason for the seizure has passed;

       E.      The decision of Baker to assert an ex parte lien; and

                                                     5
            Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 6 of 19

       F.      The eventual change in title/sale of the vehicle.

       25.     These actions, all taken in accordance with York’s and Baker’s regular policy and

custom for seizing and disposing of seized motor vehicles, violate the Fourth, Fifth, and

Fourteenth Amendment to the United States Constitution.

       26.     York regularly disposes of vehicles seized by its police and/or pursuant to its

police powers by declaring them “abandoned,” which, upon information and belief, is dozens or

hundreds of vehicles annually.

       27.     York’s regular treatment of seized vehicles as “abandoned” is, upon information

and belief, a part of a written but unpublished policy or procedure of the town’s police

department.    Alternatively, it is a practice by the York police that is so widespread and

permanent so as to constitute a custom or usage with the force of law.

York seized the Vehicle, in which Santander held a protectable interest, and gave it to
Baker for disposal

       28.     On or about October 31, 2019, Santander perfected its security interest and lien in

the Vehicle.

       29.     On or about July 15, 2020, Baker actively and regularly towed and stored vehicles

at the direction of York police officers acting in the regular course of their duties as law

enforcement officers, as described above.

       30.     On or about July 15, 2020, York seized the Vehicle and instructed Baker to tow it

away from the roadway and store it at York’s direction.

       31.     Santander did not, at any time, have physical possession or custody of the

Vehicle.

       32.     Santander had no involvement with or knowledge of the operation of the Vehicle

at the time it was seized by the York Police and/or Baker.

                                                 6
           Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 7 of 19

       33.     Neither York nor Baker took any measure to inform Santander of the seizure and

disposal of the Vehicle.

       34.     Once Baker towed the Vehicle, York had no law enforcement need to detain the

vehicle.

       35.     Upon concluding its need to hold the Vehicle, York did not return the Vehicle to

Santander or anyone else. Instead, York proceeded to dispose of the vehicle by summarily

treating it as an abandoned vehicle.

       36.     Upon information and belief, York did not undertake any proceedings, provided

for under Pennsylvania law or otherwise, to adjudicate whether the vehicle had actually been

abandoned.

       37.     Upon information and belief, York did not follow any process provided for under

Pennsylvania law for the disposition of abandoned vehicles.

       38.     The circumstances of York’s seizure of the Vehicle did not render the Vehicle

“abandoned” under Pennsylvania law or under any meaning of that word.

       39.     Upon information and belief, York did not undertake any proceedings, provided

for under Pennsylvania law or otherwise, to adjudicate whether the vehicle had actually been

abandoned.

       40.     The Vehicle, of course, was not “abandoned,” but rather had been taken by the

York Police from the person in possession, and later intentionally withheld from Santander.

       41.     York did not notify Santander after its need to hold the vehicle ended or that York

intended to dispose of the Vehicle.




                                                7
            Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 8 of 19

       42.     York did not compensate Santander for the taking of its vehicle, which occurred

when York declared the vehicle to be abandoned to facilitate York’s use of the vehicle to

compensate Baker for Baker’s services.

       43.     York did not ensure that its agent, Baker notified Santander that York had

authorized detention and disposal of the Vehicle.

       44.     York benefited from Baker’s detention of the Vehicle to secure payment in that

York was freed from the cost and burden of preserving the Vehicle and obtained Baker’s

services to clear the roadway and store the Vehicle with no payment (or reduced payment) of

money from York to Baker.

       45.     Baker only possessed the Vehicle by virtue of its relationship with York and acted

in concert with York to seize, detain, and dispose of the Vehicle. Baker had no other right to

remove the Vehicle from the roadway and hold it against anyone. Baker was, therefore, required

to comply with the Constitution in relation to its seizure, detention, and disposal of the Vehicle.

       46.     Baker asserted that it was entitled to legal possession of the Vehicle and asserted a

lien against the Vehicle for towing and storage fees of $10,059.00.

       1.      Upon discovering Defendants’ actions as stated, Santander demanded that York

and Baker release the Vehicle to Santander, but Baker refused to do so unless Santander paid

$10,059.00 to Baker.

       2.

       3.      On or about August 10, 2020, Santander paid the sum of $10,059.00 to Baker

under protest in order to retake possession of the Vehicle.




                                                 8
            Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 9 of 19

       4.      York’s disposal of the Vehicle by declaring same abandoned and turning over

possession to Baker was consistent with and/or part a York’s regular policy, custom, and/or

practice for disposing of a vehicle that is seized by its police and/or pursuant to its police powers.

York and Baker’s conduct constituted unreasonable seizures of Santander’s property in
violation of the Fourth and Fourteenth Amendments

       5.      York meaningfully interfered with protectable interests in the Vehicle.

       6.      In arranging to place the property of another, i.e. the Vehicle, into the possession

of Baker for purposes of disposing of it, York further meaningfully interfered with protectable

interests in the Vehicle.

       7.      York further interference with protectable interests in the Vehicle by classifying

that Vehicle “abandoned.”

       8.      York and Baker interfered with protectable interests in the Vehicle through

Baker’s continued detention of the Vehicle to secure payment of an alleged lien for towing and

storage charges for alleged services Baker rendered to York.

       9.      In detaining the Vehicle to secure payment of an alleged lien for towing and

storage charges for alleged services Baker rendered to York, Baker meaningfully interfered with

protectable interests in the Vehicle while acting under color of law.

       10.     York and Baker further meaningfully interfered with property in which Santander

held a protectable interest—namely, $10,059.00—by forcing Santander to part with that money

in exchange for possession of another property in which Santander held a protectable interest—

namely, the Vehicle.

       11.     These meaningful interferences with protectable property interests in the Vehicle

by both York and Baker constituted seizures of the Vehicle under the Fourth Amendment to the

United States Constitution.
                                                  9
          Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 10 of 19

        12.     Defendants’ actions constituted multiple distinct seizures of the Vehicle: first, by

removing the Vehicle from the roadway; second, by placing it into the possession of Baker;

third, by continuing to detain the Vehicle; and fourth, by asserting an ex parte lien to secure

payment of Baker’s alleged towing and storage fees. Baker’s taking of Santander’s $10,059.00

constituted a fifth.

        13.     Defendants were required to have separate justifications for each of the seizures

not accompanied by a warrant, or to obtain a warrant.

        14.     Defendants did not have a warrant or any other court order authorizing any of

these distinct seizures.

        15.     There is no valid exception to the warrant requirement for York and Baker’s

conduct for any of these distinct seizures of the Vehicle.

        16.     In particular, there is no valid exception to the warrant requirement for turning

over possession of another person’s property (the Vehicle), nor for accepting possession of that

property, in lieu of payment for services.

        17.     There is also no valid exception to the warrant requirement for continuing to

detain a person’s property (the Vehicle) as collateral to secure payment of an ex parte lien.

        18.     There is also no valid exception to the warrant requirement for taking a person’s

property (the $10,059.00) in exchange for some other of that person’s property (the Vehicle).

        19.     Because none of the seizures were accompanied by any warrant, court order, or

valid exception to the warrant requirement, each distinct seizure was unreasonable in violation of

the Fourth Amendment to the United States Constitution.

York and Baker’s conduct constituted deprivation of Santander’s property without due
process of law in violation of the Fourteenth Amendment



                                                 10
         Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 11 of 19

       20.     York is required to comply with due process requirements and to provide holders

of property interests in vehicles, including Santander, with notice and an opportunity to be heard

before any deprivation of an interest in a seized vehicle.

       21.     York did not secure judicial review of its initial seizure of the Vehicle, neither

before nor shortly after the seizure occurred.

       22.     York did not secure judicial review of its placement of the Vehicle into Baker’s

possession, neither before nor shortly after the seizure occurred.

       23.     Neither York nor Baker secured judicial review of York and Baker’s continued

detention of the Vehicle to secure payment of an alleged ex parte lien for towing and storage fees

relating to the services Baker performed for York.

       24.     Neither York nor Baker secured judicial review of the amount—$10,059.00—

which Baker extracted from Santander in exchange for the Vehicle.

       25.     In delegating its essential governmental function of clearing the roadway to

Baker, York does not require Baker to provide procedural safeguards, such as notice and

opportunity to be heard, to interested parties prior to imposition of a lien on the towed vehicle or

the continued detention of the vehicle and accrual of storage charges.

       26.     Because neither York nor Baker provided any procedure for review of their

actions by a neutral decisionmaker, neither provided Santander with constitutionally adequate

notice of those procedures.

       27.     The manner in which Santander became aware of York and Baker’s seizure of the

Vehicle, as well as Baker’s continued possession of the Vehicle, did not constitute adequate

notice for the purposes of due process.




                                                 11
         Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 12 of 19

        28.    By neither providing constitutionally adequate notice, nor any right to be heard

before a neutral decisionmaker regarding any of the aforementioned actions, York and Baker’s

actions deprived Santander of its property without due process of law in contravention of the

Fourteenth Amendment to the United States Constitution.

        29.    York and Baker’s conduct in using an inapplicable abandoned motor vehicle

statute to fund York’s seizure of the Vehicle also violated substantive due process.

York’s turnover to Baker of the Vehicle as compensation for the services Baker rendered
to York violated the Fifth Amendment’s prohibition on taking property without just
compensation

        30.    Part of York’s essential government functions is to seize vehicles through its

police for a variety of reasons.

        31.    York delegated a portion of the performance of that essential function to Baker,

who towed, stored, and detained the Vehicle at the request of the York police.

        32.    York compensated Baker, in whole or in part, by turning over possession of the

Vehicle to Baker, who only lawfully possessed the Vehicle by virtue of having obtained it from

York.

        33.    Baker accepted the Vehicle as compensation, in whole or in part, for the services

it provided to York, namely, the towing and storage of the Vehicle that York had seized.

        34.    York facilitated Baker’s acceptance of the Vehicle as compensation for its

services by summarily treating the Vehicle as “abandoned,” even though it did not meet the

definition of “abandoned” under Pennsylvania law or any meaning of that word, since it had

been seized, not abandoned.




                                                12
         Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 13 of 19

       35.     York benefited by granting the mantle of its authority to control the Vehicle to

Baker by being relieved of the burden and costs of towing and storing the Vehicle, or of

compensating Baker for towing and storing the Vehicle.

       36.     York thereby took Santander’s interests in the Vehicle for public use. By taking

Santander’s private property for public use, without compensation to Santander—indeed, forcing

Santander to pay $10,059.00 for the return of that property—York and Baker’s actions violated

the takings clause of the Fifth Amendment to the United States Constitution.

                                     CAUSES OF ACTION

                                           COUNT I
                  Violation of Civil Rights Pursuant to title 42 U.S.C. § 1983
                     (Deprivation of Property by Unreasonable Seizure)
                   (Deprivation of Property Without Due Process of Law)
                      (Taking of Property Without Just Compensation)
                                  (as against all Defendants)

       37.     Santander realleges and incorporates herein by reference the allegations set forth

in the prior paragraphs herein.

       38.     Santander is the holder of a protectible property interest in the Vehicle.

       39.     Defendants acted under color of state law to deprive Santander of valuable

property interests—namely (a) Santander’s ownership interest in the Vehicle; (b) Santander’s

money that Baker sought to force Santander to pay to Baker; and (c) Santander’s right to

possession of the Vehicle—by seizing, detaining and disposal of the Vehicle without providing

any form of notice or hearing whereat Santander could protect its interests, and without any

compensation to Santander.

       40.     Defendants acted under color of law to seize Santander’s property, and such

seizure was unreasonable.



                                                13
         Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 14 of 19

       41.     Defendants acted under color of law to deprive Santander of its property without

due process of law.

       42.     Defendants acted under color of law to deprive Santander of its property for

public purposes without just compensation to Santander.

       43.     York and Baker knew or should have known that their actions violated the Fourth,

Fifth, and Fourteenth Amendments to the United States Constitution.

       44.     As a direct and proximate result of York and Baker’s violation of Santander’s

constitutional rights, Santander has suffered damages based upon the lost value of the Vehicle,

loss of use of the Vehicle, the lost income stream due to Santander relating to the Vehicle, the

$10,059.00 wrongfully extracted from Santander by Defendants, and other damages.

       45.     York provided a mantle of authority that enhanced the power of Baker and was

the moving force that allowed Baker to exercise control over the Vehicle.

       46.     The conduct taken by York and Baker in relation to the Vehicle were taken in

accordance with York’s and baker’s standard policy and/or custom for the handling and disposal

of seized vehicles.

       47.     The failure by York and Baker policy makers to properly train or supervise

subordinates regarding the process due in conjunction with the seizure, detention, and assertion

of charges and liens against vehicles—as made clear by numerous Court decisions confirming

well settled rules of law—amounts to deliberate indifference to the rights of persons who have

interests in vehicles that are seized, detained, subjected to charges, and liened by Baker after

seizure by York.

       48.     But for York’s and baker’s deprivational policy, decisions, practices, and failures

above described, Santander would have had the right to recover and would have recovered the

                                               14
         Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 15 of 19

Vehicle without delay or with minimal delay by reason of measures that preserve legitimate

interests but are less intrusive than continued detention of the vehicle; without incurring liability

for or loss due to towing and storage charges impressed ex parte; and without incurring liability

for or loss due to further storage charges accruing daily and without loss of lien priority to the

claim asserted by Baker against the Vehicle.

       49.      Santander is, therefore, entitled to relief under 42 U.S.C. § 1983.

                                         COUNT II
                          Violation of Pennsylvania’s Constitution
        (Deprivation of Property by Unreasonable Seizure, Uncompensated Takings
                             and Without Due Process of Law)
                                 (as against all Defendants)

       50.      Santander realleges and incorporates herein by reference to the allegations set

forth in the prior paragraphs herein.

       51.      York and Baker’s violations of the Fourth, Fifth, and Fourteenth Amendment to

the U.S. Constitution as aforesaid constitute violations under the Pennsylvania State

Constitution.

       52.      This Court may provide equitable remedies, including a permanent injunction, to

remedy York and Baker’s state constitutional violations.

                                            COUNT III
                                        Declaratory Relief
                                    (as against all Defendants)

       53.      Santander realleges and incorporates herein by reference to the allegations set

forth in the prior paragraphs herein.

       54.      Defendants assert that their conduct is constitutional.

      55.       Santander contends that Defendants’ conduct was unconstitutional.




                                                 15
         Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 16 of 19

      56.      An actual controversy has arisen and now exists between Santander and

Defendants warranting declaratory relief pursuant to 28 U.S.C. 2201.

      57.      Santander seeks a declaration that York and Baker’s conduct as detailed herein

violated Santander’s rights to be free from unreasonable seizures and uncompensated takings

withoutDue Process under the Constitutions of the United States and Pennsylvania.

      58.      York and Baker’s unconstitutional conduct will continue to harm Santander,

which has liens on substantial numbers of vehicles on the road, and other lienholders, without a

declaration as to the unconstitutionality of the customs, policies and practices which led to the

unconstitutional handling of the Vehicle.

      59.      To the extent York and/or Baker rely on any provision of Pennsylvania State law

to justify their actions, this Court may also issue a declaration that such provisions of

Pennsylvania State law are unconstitutional as applied, if applicable.

                                             COUNT IV
                                              Conversion
                                        (As Against Baker only)

      60.      Santander realleges and incorporates herein by reference to the allegations set

forth in the prior paragraphs herein.

      61.      Baker exercised wrongful dominion and control over the Vehicle be refusing to

release it to Santander.

      62.      Baker had no right to insist Santander pay it $10,059.00 to relinquish control of

the Vehicle.

      63.      Santander has suffered damages for lost value, loss of use, loss of stream of

income related to the Vehicle, loss of $10,059.00, depreciation, and other actual damages as a

result of Baker’s conduct.

                                                  16
         Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 17 of 19

      64.      The actions of Baker in refusing to release the Vehicle unless Santander complied

with Baker’s demands, required Santander to litigate this issue against York, thereby entitling

Santander to recover its attorneys’ fees as consequential damages of Baker’s actions.




                                               17
     Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 18 of 19

                             PRAYERS FOR RELIEF

WHEREFORE, Santander requests that this Court:

A.       Grant judgment in favor of Santander and against Defendants on all causes
         of action;

B.       Declare that Defendants violated Santander’s rights under the Fourth,
         Fifth, and Fourteenth Amendments of the United States Constitution;

C.       Declare unconstitutional, in violation of the Fourth, Fifth, and Fourteenth
         Amendments to the United States Constitution, York’s policy and/or
         custom of effectuating the governmental purpose of clearing motor
         vehicles from the roadway by compensating tow operators with the
         property of others—namely, other persons’ motor vehicles—and
         permanently enjoin such practices;

D.       Declare unconstitutional, in violation of the Fourth, Fifth, and Fourteenth
         Amendments, York’s policy and/or custom of placing other persons’
         motor vehicles into the possession of third party tow operators, with no
         preexisting interest in those vehicles, without just compensation and
         without providing notice or an opportunity to be heard before a neutral
         decision maker regarding the propriety of York’s actions in disposing of
         those vehicles, and permanently enjoin such practices;

E.       Permanently enjoin Baker from detaining possession of motor vehicles it
         obtains as a result of its relationship with government entities, including
         York, without providing notice and a hearing whereat persons with
         protectable interests may challenge Baker’s actions;

F.       Award Santander actual and nominal damages against all Defendants,
         jointly and severally;

G.       Award Santander the cost of prosecuting this action together with
         attorneys’ fees pursuant to 42 U.S.C. § 1988;

H.       Award compensatory damages, consequential damages, punitive damages,
         costs, and attorneys’ fees against York and in favor of Santander;

I.       Declare any reliance by Defendants on state or local law inconsistent with
         the within-described constitutional rights, and, therefore, declare that any
         such state or local law, to the extent determined applicable and only to the
         extent relied on by Defendants, to be unconstitutional as applied; and

J.       Award such other and different relief that the Court, in the exercise of its
         discretion, deems just and proper.


                                         18
        Case 1:20-cv-02261-JEJ Document 5 Filed 12/14/20 Page 19 of 19

Dated: December 14, 2020
                                            Norris McLaughlin, P.A.

                                      By:     /s/ Rebecca J. Price
                                            Rebecca J. Price, Esq.
                                            Attorney I.D. No. 206182
                                            T: 610-391-1800
                                            E: rprice@norris-law.com
                                            Counsel for Santander Consumer USA, Inc.




                                      19
